372 F.2d 93
Willie HANEY, Appellant,v.UNITED STATES of America, Appellee.
No. 19784.
United States Court of Appeals Ninth Circuit.
February 6, 1967.

Appeal from the United States District Court for the Western District of Washington, Northern Division; William T. Beeks, Judge.
Willie Haney, in pro. per.
Eugene G. Cushing, U. S. Atty., Michael Hoff, Asst. U. S. Atty., Seattle, Wash., for appellee.
Before JONES, Judge of the Court of Claims, DUNIWAY and ELY, Circuit Judges.
PER CURIAM:


1
The order appealed from is affirmed on the authority of Bush v. United States, 9 Cir., 1964, 338 F.2d 400. See also Collins v. Markley, 7 Cir., 1965, 346 F.2d 230.